914 F.2d 270
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ALCON SURGICAL, INC., Appellee,v.SURGIN SURGICAL INSTRUMENTATION, INC., Appellant.
No. 90-1164.
United States Court of Appeals, Federal Circuit.
July 6, 1990.
ORDER

1
Upon consideration of Appellant's Voluntary Motion to Dismiss Appeal, and in view of the June 27, 1990 Order Granting Judgment of Dismissal of Action by the District Court, it is hereby


2
ORDERED that the above-entitled appeal be, and the same hereby is, dismissed without prejudice.